DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/28/2020 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





1. Claim(s) 1, 6, 9, and 12 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20120013663 to Snyder et al. (hereinafter “Snyder”).
With respect to claim 1, Snyder discloses a method ([0012]-[0036]), comprising: receiving independent load requests from a plurality of printing device heater systems including receiving an independent load request of the independent load requests from a printing device heater system of the plurality of printing device heater systems ([0014]-[0018], [0036]); and allocating a plurality of power allowances of a power output based on a contextual printing condition including assigning a power allowance of the plurality of power allowances as an amount of the power output to the printing device heater system of the plurality of printing device heater systems if a print substance density is outside a print substance density threshold and the independent load request of the independent load requests is outside a load threshold ([0034]-[0037]).
With respect to claim 6, Snyder discloses wherein the plurality of printing device heater systems includes a dryer system and heated pressure roller systems ([0015]-[0017]).
With respect to claim 9, Snyder discloses a printing device ([0014]), comprising: a conditioning system having a plurality of heater systems, the conditioning system including a heater system of the plurality of heater systems ([0014]-[0017]); a power source operably coupled to the conditioning system, the power source providing a power output to the plurality of heater systems ([0023]); and a controller operably coupled to the plurality of heater systems and the power source to distribute the power output between the plurality of heater systems ([0021]-[0024]), the controller to receive independent load requests from each of the plurality heater systems including receive an independent load request of the independent load requests from the heater system of the plurality of heater systems ([0014]-[0018]); and allocate a plurality of power allowances of a power output based on a contextual printing condition including assign a power allowance of the plurality of power allowances as an amount of the power output to the heater system of the plurality of heater systems if a print substance density is outside a print substance density threshold and the independent load request of the independent load requests is outside a load threshold ([0034]-[0037]).
With respect to claim 12, Snyder discloses a non-transitory computer readable medium to store computer executable instructions ([0022]) to control a processor to: receive independent load requests from each of a plurality of printing device heater systems including receive an independent load request of the plurality of independent load requests from a heater system of the plurality of printing device heater systems ([0014]-[0018]); and allocate a plurality of power allowances of a power output including assign a power allowance of the plurality of power allowances as an amount of the power output to the heater system of the plurality of heater systems if a print substance density is outside a print substance density threshold and the independent load request of the independent load requests is outside a load threshold ([0034]-[0037]).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 2-5, 7, 8, 10, 11, and 13-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20120013663 to Snyder et al. (hereinafter “Snyder”) in view of U.S. Patent Publication No. 20060197805 to Smith et al. (hereinafter “Smith”).
With respect to claim 2, Snyder discloses the printing device heater system of the plurality of printing device heater systems.
However, Snyder fails to specifically disclose:
a dryer system.
Smith discloses:
a dryer system ([0015]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dryer system as disclosed by Smith with the method/apparatus of Snyder. The motivation for doing so would have been to improve drying of the fluids.  ([0015] of Smith).
With respect to claim 3, Snyder in view of Smith discloses wherein the amount of the power output includes all of the power output ([0035]-[0037] of Smith).
With respect to claim 4, Snyder in view of Smith discloses wherein the receiving the plurality of independent load requests include receiving a pulse width modulation signal from each of the printing device heater systems ([0012]-[0013] of Smith).
With respect to claim 5, Snyder in view of Smith discloses wherein the power allowance of the plurality of power allowances is provided to the printing device heater system of the plurality of printing device heater systems as a pulse width modulation signal ([0025] of Smith).
With respect to claim 7, Snyder in view of Smith discloses including allocating a plurality of power grants based on a general power arbitration of a power source in response to the plurality of independent load requests if the independent load request of the plurality of independent load requests is within the selected load threshold ([0039] of Smith).
With respect to claim 8, Snyder in view of Smith discloses wherein assigning the power allowance of the plurality of power allowances as a predetermined amount of power output ([0019]-[0022] of Smith).
With respect to claim 10, Snyder in view of Smith discloses wherein the heater system of the plurality of heater systems is a dryer system ([0015] of Smith).
With respect to claim 11, Snyder in view of Smith discloses wherein each of the plurality of heater systems provides the independent load requests as a pulse width modulation load request signal and the controller provides the power allowance of the plurality of power allowances to the heater system of the plurality of heater systems as a pulse width modulation power allowance signal ([0025]-[0026] of Smith).
With respect to claim 13, Snyder in view of Smith discloses including executable instructions to allocate a plurality of power grants based on a general power arbitration of a power source in response to the plurality of independent load requests if the load request of the plurality of independent load requests is within the load threshold ([0011], [0039] of Smith).
claim 14, Snyder in view of Smith discloses wherein the amount of the power output includes all of the power output ([0035]-[0037] of Smith).
With respect to claim 15, Snyder in view of Smith discloses instructions to allocate the power allowance includes executable instructions to provide a pulse width modulation signal to the printing device heater system of the plurality of printing device heater systems ([0011]-[0013] of Smith).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRADLEY W THIES/Primary Examiner, Art Unit 2853